 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                NORTHERN DISTRICT OF CALIFORNIA

10                                                  )
     ADRIAN HOLLEY, et al.,                         ) Case Number: 3:18-cv-06972-JST
11                                                  ) [Consolidated with 3:19-cv-00481-JST]
                                                    )
12                                                  ) Assigned to: Hon. Jon S. Tigar
                      Plaintiff(s),                 )
13                                                  )
            vs.                                     ) STIPULATED ORDER RE: DISCOVERY
14                                                  ) OF ELECTRONICALLY STORED
     GILEAD SCIENCES INC.,                          ) INFORMATION FOR STANDARD
15                                                  ) LITIGATION
                      Defendant(s).                 )
16                                                  )
     This document relates to:                      )
17                                                  )
        ALL ACTIONS                                 )
18                                                  )
19

20      1. PURPOSE
21          This Order will govern discovery of electronically stored information (“ESI”) in this case
22   as a supplement to the Federal Rules of Civil Procedure, this Court’s Guidelines for the Discovery
23   of Electronically Stored Information, and any other applicable orders and rules.
24      2. COOPERATION
25          The parties are aware of the importance the Court places on cooperation and commit to
26   cooperate in good faith throughout the matter consistent with this Court’s Guidelines for the
27   Discovery of ESI.
28
                                                      1
                  STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                                         FOR STANDARD LITIGATION
 1      3. LIAISON

 2          The parties have identified liaisons to each other who are and will be knowledgeable

 3   about and responsible for discussing their respective ESI. Each e-discovery liaison will be, or

 4   have access to those who are, knowledgeable about the technical aspects of e-discovery,

 5   including the location, nature, accessibility, format, collection, search methodologies, and

 6   production of ESI in this matter. The parties will rely on the liaisons, as needed, to confer about

 7   ESI and to help resolve disputes without court intervention. Any attorney representing a party in

 8   the case, including the e-discovery liaison, may participate in meet-and-confer conferences, and
 9   it is not required that the e-discovery liaison be present for the parties to meet and confer about
10   matters involving ESI.
11          Plaintiffs Identify:
12                  Lauren Akers
                    Hilliard Martinez Gonzales LLP
13                  719 S. Shoreline Blvd.
                    Corpus Christi, Texas 78401
14                  Lakers@hmglawfirm.com
                    361-882-1612
15
            Defendant Identifies:
16
                    Scott A. Carlson
17                  Seyfarth Shaw LLP
                    233 S. Wacker Drive, Suite 8000
18                  Chicago, Illinois 60606
                    scarlson@seyfarth.com
19                  312-460-5946
20      4. PRESERVATION

21          The parties are conferring on their preservation obligations, including specific custodians

22   and non-custodial sources for preservation purposes, and agree that preservation of potentially

23   relevant ESI will be reasonable and proportionate. To reduce the costs and burdens of preservation

24   and to ensure proper ESI is preserved, the parties agree that:

25          a) The parties will exchange a list of the types of ESI (custodial and non-custodial) they

26              believe should be preserved and the custodians, or general job titles or descriptions of

27              custodians, for whom they believe ESI should be preserved, e.g., “HR head,”

28
                                                        2
               STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                                      FOR STANDARD LITIGATION
 1      “scientist,” and “marketing manager.” The parties shall add or remove custodians as

 2      reasonably necessary;

 3   c) The parties will agree on the number of custodians per party for whom ESI will be

 4      preserved after they exchange information about the parties’ custodial and non-

 5      custodial sources of relevant ESI;

 6   d) These data sources are not reasonably accessible because of undue burden or cost

 7      pursuant to Fed. R. Civ. P. 26(b)(2)(B) and ESI from these sources will be preserved

 8      but not searched, reviewed, or produced: To be determined;
 9   e) Among the sources of data the parties agree are not reasonably accessible, the parties
10      agree not to preserve the following:
11          1.      Deleted, shadowed, fragmented, residual, or cached data, temporary files,
12                  random access memory (“RAM”), or ESI that would only be accessible by
13                  taking a forensic (bit stream) image of a device.
14          2.      Data in metadata fields that are frequently updated automatically, such as last-
15                  opened dates.
16          3.      Voicemails or instant messages.
17          4.      Server, system, or network logs.
18          5.      Information stored on cellular telephones, including but not limited to text

19                  messages, voicemails, and telephone call history.

20          6.      Corrupted data or data containing viruses.

21          7.      Back up tapes or other storage media used for disaster recovery purposes.

22          8.      Personal social media content of Gilead employees.

23          9.      Social media content that by its nature is automatically deleted by the

24                  application, settings, operating system or other system related activity.

25   Additional data sources that are not reasonably accessible may be identified as a result of

26   investigation. The parties will meet and confer regarding any disagreement about the

27   accessibility of such additional data sources.

28
                                                3
       STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                              FOR STANDARD LITIGATION
 1          f) In addition to the agreements above, the parties agree data from these sources (a) could

 2              contain relevant information but (b) under the proportionality factors, should not be

 3              preserved: To be determined.

 4      5. SEARCH

 5          The parties agree that in responding to an initial Fed. R. Civ. P. 34 request, or earlier if

 6   appropriate, they will meet and confer about methods to search ESI in order to identify ESI that is

 7   subject to production in discovery and filter out ESI that is not subject to discovery. Nothing

 8   herein shall limit a party’s right to use search terms, date ranges and/or technology assisted review
 9   tools to tailor its review and production.
10      6. PRODUCTION FORMATS
11          The parties agree to produce documents in the formats described below. The parties agree
12   not to degrade the searchability of documents as part of the document production process.
13          a. Images. The parties will produce images in Group IV Single Page TIFF format, scanned
14              at 300 DPI, with Bates numbers applied on the bottom right. Confidentiality designations
15              will be applied on the bottom left. Both stamps to be situated so as to not block or
16              obliterate underlying text. Files shall be named by BegBates. All hidden text (e.g., track
17              changes, hidden columns, mark-ups, notes) shall be expanded and rendered in the image
18              file.

19          b. Native Files. The parties will produce spreadsheets (e.g., Excel, CSV, and other

20              delimited text files) and multimedia files in native format where reasonably available,

21              with the exception of native files that correspond to produced documents that have been

22              redacted. Where documents are produced in native format, the Parties shall rename the

23              file to the BegBates Number and include any confidentiality designation therein as well.

24              The Parties shall provide placeholder images with Bates and confidentiality branding for

25              each natively produced document.

26          c. Color Documents. If an original document or ESI item contains color markings and it is

27              necessary to see those markings in their original color to understand the meaning or

28
                                                        4
               STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                                      FOR STANDARD LITIGATION
 1      content of the document, then the receiving party may, in good faith, request that the

 2      document or ESI item be produced in its original colors, and such a request will not be

 3      unreasonably denied by the producing party.

 4   d. Parent-Child Relationships. Parent-child relationships (e.g., the association between

 5      emails and attachments) will be preserved. Email attachments will be consecutively

 6      produced with the parent email, and families will be associated using attachment range

 7      metadata as specified in Exhibit A.

 8   e. Bates Numbering. All documents produced in image format will include a legible,
 9      unique page identifier (“Bates Number”) electronically embossed onto each page at a
10      location that is reasonably intended to not obliterate, conceal, or interfere with any
11      information in the document. No other legend or stamp will be placed on the images
12      other than a confidentiality legend (where applicable), redactions (consistent with any
13      other protective orders or applicable law), and if desired by a party, a document control
14      number separate from the Bates Number. With respect to the identification of files
15      produced in their native format, the parties shall identify each file produced using the
16      BegBates Number as the name, and link in the applicable load file.
17   f. File Naming Conventions. Each TIFF Image shall be named with the unique Bates
18      Number of the page of document. Each corresponding text file shall also be named with

19      the BegBates Number of the document. In the event the Bates Number contains a symbol

20      and/or character that cannot be included in a file name, the symbol and/or character will

21      be omitted from the file name.

22   g. Load Files. The parties shall produce a Concordance load file with each production.

23      Each load file shall include the metadata fields provided in Exhibit A to the extent that

24      they are available as a part of standard processing. The parties shall meet and confer to

25      the extent reasonably necessary to facilitate the import and use of the produced materials

26      with commercially available document management or litigation support software.

27

28
                                              5
       STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                              FOR STANDARD LITIGATION
 1   h. Extracted Text/OCRed Text. The parties shall produce extracted text in ASCII format

 2      where text can be extracted, or OCR files obtained from each produced document or

 3      image to the extent possible and subject to the inherent limitation of the quality of the

 4      image and OCR capabilities. The OCR and extracted text files shall be produced in a

 5      manner suitable for importing the information into commercially available document

 6      management or litigation support software.

 7   i. De-duplication. ESI collected for preservation may be de-duplicated on a global, rather

 8      than per-custodian level using MD5 hash, SHA-1 hash, or any other hash value. For
 9      emails, de-duplication can utilize a combination of hashed metadata fields. Further, the
10      “most inclusive thread” may be produced in lieu of each and every email thread element
11      as long as the most inclusive thread does not omit any branches of a particular email
12      exchange or thread. Documents and ESI with the same content but different metadata
13      can also be identified through the use of near-duplication technology, provided that only
14      documents identified by such technology are 100% near-duplicates shall be considered
15      duplicates for purposes of this paragraph.
16   j. Structured Data. To the extent a response to a discovery request requires production of
17      discoverable ESI contained in a database, information typically will be produced via a
18      standard report using the source’s built in reporting capability or as an export of the

19      structured data in a format compatible with Microsoft Excel or Microsoft Access. The

20      production of data via report or export is without prejudice to the requesting party

21      requesting the information be produced in a different format, and the parties shall meet

22      and confer regarding the relevant fields, the data sought to be produced, and the requested

23      form of the production.

24   k. Privilege Log. Any document falling within the scope of any request for production or

25      subpoena as negotiated by the parties that is withheld on the basis of a claim of attorney-

26      client privilege, work-product, or any other claim of privilege or immunity from

27      discovery shall be identified by the producing party in a privilege log, which contains the

28
                                               6
       STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                              FOR STANDARD LITIGATION
 1      information required by Federal Rule of Civil Procedure 26(b)(5). The privilege log shall

 2      be in an electronic format that allows text searching and organization of data. An e-mail

 3      thread contained within a single document need only be recorded once on the producing

 4      party’s privilege log, even if a privilege is asserted over multiple portions of the thread,

 5      provided that all recipients, including copyees, are listed. Privilege log identification is

 6      not required for communications exchanged between the producing party and their

 7      litigation counsel or among counsel for the producing party after May 8, 2018, the date

 8      of filing of the first of the related actions. Communications may be identified on a
 9      privilege log by category, rather than individually, subject to the parties’ meet and confer
10      about the contents of any categorical privilege log and a party’s right to request a
11      document-by-document log for specific categories of documents upon articulating a good
12      faith basis for the request. Notwithstanding a claim of privilege, any purportedly
13      privileged document containing non-privileged matter must be produced with the
14      purportedly privileged portion redacted, with the redacted portion indicated on the
15      document itself, indicating the reason for the redaction. A privilege log shall be provided
16      by the producing party to the receiving party within 45 days following the delivery of
17      any applicable production, unless there is good cause for delay. Redacted documents
18      need not be logged as long as (a) for e-mails, the bibliographic information is not redacted

19      (b) for non-e-mail documents, the redaction and reason for such redaction is noted on the

20      face of the document, and (c) for all documents, a metadata field consistent with the

21      requirements of § 6(l) indicates that the document contains redactions.

22   l. Redactions. Redacted files should be produced as PDFs or TIFFs in redacted form, with

23      applicable text files, or PDF text layers, containing extracted or OCRed text acquired

24      after redaction. A metadata field accompanying the document production shall indicate

25      that the document contains redactions and the reason for the redactions. The redacting

26      party shall use consistent terminology to reflect the reason(s) for the redactions. A party

27      may employ native redaction techniques so long as the method of redaction employed

28
                                               7
       STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                              FOR STANDARD LITIGATION
 1              does not significantly impair the usability or searchability of the non-redacted portions

 2              of the redacted item and the fact of alteration is disclosed.

 3      7. PHASING

 4          When a party propounds discovery requests pursuant to Fed. R. Civ. P. 34, the parties agree

 5   to phase the production of ESI and the initial production shall be consistent with the Court’s April

 6   23, 2019 Scheduling Order, ECF No. 63. Following the initial production, the parties will continue

 7   to prioritize the order of subsequent productions.

 8      8. DOCUMENTS PROTECTED FROM DISCOVERY
 9          As provided in the Protective Order in this litigation, and pursuant to Fed. R. Evid. 502(d),
10   the production of a privileged or work-product-protected document, whether inadvertent or
11   otherwise, is not a waiver of privilege or protection from discovery in this case or in any other
12   federal or state proceeding, arbitration, patent proceeding, or other administrative proceeding. For
13   example, the mere production of privileged or work-product-protected documents in this case as
14   part of a mass production is not itself a waiver in this case or in any other federal or state
15   proceeding, arbitration, patent proceedings, or other administrative proceedings. Nor shall the fact
16   of production by any producing party in this action be used as a basis for arguing that a claim of
17   privilege or work-product has been waived in any other proceeding. This non-waiver order shall
18   be interpreted to provide the maximum protection allowed by law.

19      9. MODIFICATION

20          This Stipulated Order may be modified by a Stipulated Order of the parties or by the Court
                                                                                    ISTRIC
                                                                               TES D      TC
21   for good cause shown.
                                                                             TA
                                                                                                       O
                                                                         S




                                                                                                        U


22          IT IS SO STIPULATED, through Counsel of Record.
                                                                       ED




                                                                                                         RT




                                                                                             DERED
                                                                   UNIT




23                                                                                 O OR
       Dated: May 3, 2019                                                  IT IS S
                                                            /s/ Robert C. Hilliard
                                                                                                               R NIA




24
                                                            Counsel for Plaintiffs
                                                                                                      ar
                                                                                           n S . Ti g
25
                                                                    NO




                                                                                   g e J o
                                                                                                               FO




       Dated: May 3, 2019                                                     Ju
                                                             /s/ Alycia A. Degen d
                                                                     RT




26
                                                                                                           LI




                                                           Counsel for Defendant
                                                                            ER
                                                                        H




                                                                                                       A




27
                                                                                 N                         C
                                                                                                   F
                                                   Dated: May 7, 2019                D IS T IC T O
28                                                                                         R
                                                        8
               STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                                      FOR STANDARD LITIGATION
          IT IS ORDERED that the forgoing Agreement is approved.
 1

 2   Dated:
 3                                         UNITED STATES DISTRICT JUDGE
 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               9
              STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                                     FOR STANDARD LITIGATION
 1                                       SIGNATURE ATTESTATION

 2          I am the ECF User whose identification and password are being used to file the foregoing

 3   document. Pursuant to Local Rule 5-1(i), I hereby attest that the concurrence in the filing of this

 4   document has been obtained from each of the other signatories.

 5
     DATED: May 3, 2019                             /s/ Alycia A. Degen
 6                                                      Alycia A. Degen

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      10
               STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                                      FOR STANDARD LITIGATION
 1                                               EXHIBIT A

 2
                                       Metadata Fields for Production
 3

 4          Note: Metadata Field names may vary depending on the application which generates them.

 5   For example, Microsoft Outlook creates different Metadata Field names than does Lotus Notes.

 6   Accordingly, the chart below describes the Metadata Fields to be produced in generic, commonly

 7   used terms which the producing party is to adapt to the specific types of ESI it is producing. All

 8   metadata fields applicable to produced ESI should be filled with the appropriate information, if
 9   available.
10
                                                                                         Loose
11                                                                                       Files/
12
                  Field Name         Description                                Email    Att.
13
                  StartBates         The Bates number for the first page of
14                                   the document.

15                EndBates           The Bates number for the last page of
                                     the document.
16
                  Start              The first Bates number of the first
17
                                     attachment to an email.
18                Attachment

19                End                The ending Bates number of the last
                                     page of the last attachment to an Email.
20                Attachment

21                ParentBates        First bates number of the parent
                                     document for each attachment record.
22
                  From               The reported sender of an Email
23
                                     message.
24
                  To                 The reported recipient(s) of an Email
25                                   message contained in the “To” field.

26                CC                 The reported recipient(s) of an Email
                                     message contained in the “CC” field.
27

28
                                                      11
                  STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                                         FOR STANDARD LITIGATION
                                                                         Loose
 1
                                                                         Files/
 2
     Field Name       Description                                Email   Att.
 3
     BCC              The reported recipient(s) of an Email
 4                    message contained in the “BCC” field.

 5   SentDate         The date on which an Email was sent
                      by the user’s Email software (if
 6                    available) in Pacific time.
 7
     SentTime         The time at which an Email was sent by
 8                    the user’s Email software (if not
                      included in SentDate) in Pacific time.
 9
     EmailSubject     The Subject Line of an Email.
10
     Attachment       The number of attachments to an Email
11
     Count
12
     FileName         The file name.
13
     KIND             Descriptor for the kind of document.
14                    Sample values include: :Calendar
                      Entry; Contact; Database; Document;
15                    Drawing; Email; Image; Multimedia;
                      No Data; Other Document;
16
                      Presentation; Spreadsheet; System File;
17                    Unrecognised.

18   FileExt          The file extension.

19   Author           The author of the file as extracted from
                      the file metadata.
20

21   CreatedDate      The date the file was created as
                      extracted from the file metadata.
22
     CreatedTime      The time the file was created as
23                    extracted from the file metadata.
24   LastModDate      The date on which the file was last
                      modified as extracted from the file
25                    metadata.
26

27

28
                                       12
     STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                            FOR STANDARD LITIGATION
                                                                         Loose
 1
                                                                         Files/
 2
     Field Name       Description                                Email   Att.
 3
     LastModTime      The time at which the file was last
 4                    modified as extracted from the file
                      metadata.
 5
     MD5Hash          The MD-5 hash value of the file.
 6

 7   Custodian        All custodian(s) or source(s) associated
                      with the record.
 8
     TEXTPATH         The path to the extracted text for the
 9                    file (if needed).
10   NATIVE           The path to the native document on the
     PATH             production media (where native file is
11
                      produced).
12
     REDACTED         “Redacted” (or other, similar
13                    indication) for redacted documents and
                      indication of the reason for the
14                    redaction (e.g., “AC,” “WP,” “PII” or
                      similar); otherwise, blank.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                       13
     STIPULATED ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                            FOR STANDARD LITIGATION
